People v Godfrey (2016 NY Slip Op 06228)





People v Godfrey


2016 NY Slip Op 06228


Decided on September 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2014-00547
 (Ind. No. 3932/08)

[*1]The People of the State of New York, respondent,
vEric Godfrey, appellant.


Lynn W. L. Fahey, New York, NY, for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Seth M. Lieberman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Brennan, J.), imposed December 11, 2013, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid, as the record fails to establish that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Bradshaw, 18 NY3d 257, 267; People v Johnson, 109 AD3d 1004). Thus, the waiver does not preclude review of this excessive sentence claim. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., LEVENTHAL, COHEN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court